DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Applicant's arguments filed 11/30/2021 with respect to claim 12 (and claims 13-20 based on their dependency to claim 12) have been fully considered but they are not persuasive. 
5.	Regarding Claim 12, the applicant states that Thom U.S. 2019/0262071 (herein referred to as “Thom”) discloses a software program that tracks various parameters, but fails to teach or suggest that the programs determine “whether an operating parameter of a treatment procedure…qualifies as contextually important based-on a status of the .

Claim Rejections - 35 USC § 112
6.	The previous 35 U.S.C 112b rejection in regards to claims 1-7 has been withdrawn.  Claim 1 has been amended to overcome the previous rejection.

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderow U.S. 2018/0206922 (herein referred to as “Wenderow”) and in view of Weir U.S. 2012/0209314 (herein referred to as Weir”) and Leung U.S. 2005/0177211 (herein referred to as “Leung”).
9.	Regarding Claim 1, Wenderow teaches a system for delivering energy to a patient's body, the system comprising: 
Wenderow teaches a system in which there is a treatment device (ref num 12, “bedside system” in which there is a working end intended to treat the affected area, para 0019), a touch-sensitive display screen (Fig. 4, ref num 160, and 18, para 0048 “display graphical user interface (“GUI”) 160 one touch screen 18”); and 
a controller (para 0038, ref num 40) communicatively coupled to each of the plurality of probes and the touch-sensitive display screen (Fig. 2), the controller comprising memory (para 0038, ref num 44) and a processor (para 0038, ref num 42), wherein the memory stores instructions that, when executed by the processor (para 0039), cause the processor to perform operations (para 0039), the operations comprising: 
displaying a virtual control object within a user interface of the touch- sensitive display screen (Fig. 4, ref nums 162-166), the virtual control object being associated with an operating parameter of a treatment procedure performed with the probe (para 0047, “run a simulated catheterization procedure 
detecting a user touch action directed to the virtual control object (para 0052 “user would touch working catheter icon 166 on touch screen 18 and drag working catheter icon 166 to the portion of touch screen 18”);  
performing a control action associated with the treatment procedure that comprises adjusting the operating parameter associated with the virtual control object when the user touch action directed to the virtual control object is detected (para 0070); and 
converting the virtual control object into a non-control label, wherein the controller is configured to prohibit adjustment of the operating parameter using the non-control label in response to a user touch action that is directed to the non-control label (para 0072, “when control 210 is toggled to the inactive state, the guide wire control elements (e.g. control 23, controls of guide wire panel 202) are disabled such that if a user interacts with one of the control elements there will be no corresponding movement of the guide wire caused by bedside system 12”).
	Wenderow indicates that the touch-sensitive display screen changes color dependent on the component in use within the system (para 0050) and that there is a safety lock module which corresponds to the inactive portion of the control that is not in current use (para 0062).  The display also obtains information in real-time that may be shown on the screen (para 0054).

	Weir teaches a surgical robotic system (Fig. 1) that executes a procedure on a patient (Fig. 1, para 0008-0010).  The system includes a user interface display (Fig. 4, ref num 60) in which there is a controller for switching between modes of the system (para 0018, ref num 58, Fig. 4).  The controller/processor provides an indicator to the display screen dependent on different parameters of the system (para 0055).  In one scenario, the indicator provides an elapsed time, in which an additional message/indication may change color, light, sound, etc. to indicate that the time elapsed has been sufficient enough to either begin to complete the procedure (Figs. 22A-22B, para 0085 “indicator may provide an elapsed time….that the required time has elapsed…advisable to proceed with stapling of the clamping tissue. Such an indication may include, but is not limited to, a change in color in the time indicator display…”).  These times for the indicator are pre-set in the system (para 0085 “recommended clamping wait times may be pre-set in the system according to any of the variables of 
Leung a probe comprising (Fig. 8, ref num 190/184) an elongate member having a distal region with an electrically non-conductive outer circumferential portion and a proximal region (para 0015 “the electrodes generally include an insulated shaft”), each of the plurality of probes further comprising an electrically conductive energy delivery device extending distally from said electrically non-conductive outer circumferential portion for delivering at least one of electrical or radiofrequency energy to the patient's body and having an electrically conductive outer circumferential surface (para 0015 “with an exposed conductive tip to deliver the radio frequency electrical current”, Fig. 8, ref num 190/184; also see para 0074 “hollow elongate shaft 184 may be manufactured from an electrically conductive material and may be covered by an insulating material so that delivered energy remains concentrated at energy delivery device 192 of distal tip region 190”).  By providing a multiplicity of energy delivery devices, or probes, the system is not limited to one region of tissue, one energy delivery type (such as thermal, ultrasonic, radiofrequency, microwave, etc.), or one size of electrode (para 0069).  Therefore, it would have been obvious to one of ordinary skill in the art before the 

10.	Regarding Claim 2, Wenderow teaches a determination that adjusting the operating parameter associated with the virtual control object would be unsafe for the patient (para 0072-0073, “when control 210 is toggled to the inactive state, the guide wire control elements…are disabled such that if a user interacts with one of the control elements there will be no corresponding status icon”).
	However, Wenderow fails to teach the virtual control object is converted into the non-control object further responsive to this determination.
	Weir teaches the indication of the procedure may include whether it is safe to initiate the rest of the procedure and provide a timer or display once this is determined (para 0015, 0055, 0085).  These indicators of the time remaining in the procedure to indicate it has passed a certain threshold are put in place in order to ensure safe proceeding of the procedure following the first mode/phase of the treatment (para 0085).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wenderow and included in the real-time data measurements of the controller and screen that a predetermined time threshold is surpassed with a change in the indicator to signal the safety to proceed in the procedure.  



12.	Regarding Claim 5, Wenderow teaches the visual characteristic comprises at least one of color, size, brightness, font, location, or contrast of the visual control object (para 0048-0052).
	
13.	Regarding Claim 6, Wenderow teaches the virtual control object into the non-control label comprises changing a location of the virtual control object within the user interface (para 0052).

14.	Regarding Claim 7, Wenderow teaches displaying a second non-control label in the user interface that is separate from the virtual control object and non-control label, and wherein the second non-control label has a visual characteristic that is distinct from the virtual control object (para 0052, Fig. 4, ref nums 162-166).

15.	Regarding method Claim 8, Wenderow teaches a method for delivering energy to a patient’s body using a probe comprising:
	Wenderow teaches a system in which there is a treatment device (ref num 12, “bedside system” in which there is a working end intended to treat the affected area, para 0019),

	Detecting, by the one or more control devices, a user touch action directed to the virtual control object (para 0052 “user would touch working catheter icon 166 on touch screen 18 and drag working catheter icon 166 to the portion of touch screen 18”);  
	When the user touch action directed to the virtual control object is detected, performing, by the one or more control devices, a control action associated with the treatment procedure that comprises adjusting the operating parameter associated with the virtual control object (para 0070, allowing the user to interact with the various icons by touching the touch screen generating inputs to be processed by the appropriate modules or subsystems of controller… allows a user to control bedside system 12 to move a guide wire and/or a working catheter equipped with a balloon and/or stent to perform a procedure)
	Converting, by the one or more control devices, the virtual control object into a non-control label (para 0072, “when control 210 is toggled to the inactive state, the guide wire control elements (e.g. control 23, controls of guide wire panel 202) are disabled such that if a user interacts with one of the control elements there will be no corresponding movement of the guide wire caused by bedside system 12”).

	Weir teaches a surgical robotic system (Fig. 1) that executes a procedure on a patient (Fig. 1, para 0008-0010).  The system includes a user interface display (Fig. 4, ref num 60) in which there is a controller for switching between modes of the system (para 0018, ref num 58, Fig. 4).  The controller/processor provides an indicator to the display screen dependent on different parameters of the system (para 0055).  In one scenario, the indicator provides an elapsed time, in which an additional message/indication may change color, light, sound, etc. to indicate that the time elapsed has been sufficient enough to either begin to complete the procedure (Figs. 22A-22B, para 0085 “indicator may provide an elapsed time….that the required time has elapsed…advisable to proceed with stapling of the clamping tissue. Such an indication may include, but is not limited to, a change in color in the time indicator display…”).  These times for the indicator are pre-set in the system (para 0085 “recommended clamping wait times may be pre-set in the system according to any of the variables of the procedure”).  These indicators of the time remaining in the procedure to indicate it has passed a certain threshold are put in place in order to ensure safe proceeding of the procedure following the first mode/phase of the treatment (para 0085).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wenderow and included in the real-time data measurements of the controller and screen that a predetermined time threshold is 
Leung a probe comprising (Fig. 8, ref num 190/184) in which delivers energy to the targeted area (para 0015 “with an exposed conductive tip to deliver the radio frequency electrical current”, Fig. 8, ref num 190/184; also see para 0074 “hollow elongate shaft 184 may be manufactured from an electrically conductive material and may be covered by an insulating material so that delivered energy remains concentrated at energy delivery device 192 of distal tip region 190”).  By providing a multiplicity of energy delivery devices, or probes, the system is not limited to one region of tissue, one energy delivery type (such as thermal, ultrasonic, radiofrequency, microwave, etc.), or one size of electrode (para 0069).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wenderow and included the teaching of Leung where there a multiple energy delivery probes in order to expand the means of delivering energy and treating the targeted tissue.

	
16.	Regarding method Claim 9, Wenderow teaches a determination that adjusting the operating parameter associated with the virtual control object would be unsafe for the patient (para 0072-0073, “when control 210 is toggled to the inactive state, the guide wire control elements…are disabled such that if a user interacts with one of the control elements there will be no corresponding status icon”).
	However, Wenderow fails to teach the virtual control object is converted into the non-control object further responsive to this determination.


17.	Regarding method claim 10, Wenderow teaches converting the virtual control object into the non-control label comprises changing a visual characteristic of the virtual control object (para 0050 “may change the size, change the shape, change the type of graphic, create movement, etc. of the icons of GUI 160 to clearly indicate which component is in use”).

18.	Regarding method Claim 11, Wenderow teaches displaying a second non-control label in the user interface that is separate from the virtual control object and non-control label, and wherein the second non-control label has a visual characteristic that is distinct from the virtual control object (para 0052, Fig. 4, ref nums 162-166).


s 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderow and Leung, and in view of Thom U.S. 2019/0262071 (filing date 01/28/2019; herein referred to as “Thom”).
20.	Regarding Claim 12, Wenderow teaches a system in which there is a treatment device (ref num 12, “bedside system” in which there is a working end intended to treat the affected area, para 0019);
a touch-sensitive display screen (Fig. 4, ref num 160, and 18, para 0048 “display graphical user interface (“GUI”) 160 one touch screen 18”); and 
a controller (para 0038, ref num 40) communicatively coupled to each of the plurality of probes and the touch-sensitive display screen (Fig. 2), the controller comprising memory (para 0038, ref num 44) and a processor (para 0038, ref num 42), wherein the memory stores instructions that, when executed by the processor (para 0039), cause the processor to perform operations (para 0039),
	Wenderow fails to teach a plurality of probes having an elongate member having a distal region with an electrically non-conductive outer circumferential portion and a proximal region, each of the plurality of probes further comprising an electrically conductive energy delivery device extending distally from said electrically non-conductive outer circumferential portion for delivering at least one of electrical or radiofrequency energy to the patient's body and having an electrically conductive outer circumferential surface.
	Leung teaches a system for delivering energy to a patient's body, the system comprising: 

	Wenderow as modified fails to teach the processor performing operations such as an operating parameter of a treatment procedure that is being performed by at least one of the plurality of probes qualifies as contextually important based, at least in part, on a status of the treatment procedure and when it is determined that the operating parameter qualifies as contextually important, displaying an urgent label within a user 
Thom teaches a user interface software that contains a touch screen (para 0074) in which is implemented and operated within a processor (para 0074) wherein an operating parameter of a treatment procedure that is being performed by at least one of the plurality of probes qualifies as contextually important based, at least in part, on a status of the treatment procedure (para 0074, lists many functions of the user interface software, as well as different parameters that are being recorded such as real-time temperature, number of uses of energy delivery devices, generating reports, etc.  One of the functions is an emergency shut off and an alert depending on the set parameter it is detecting, therefore deemed that parameter important); and when it is determined that the operating parameter qualifies as contextually important, displaying an urgent label within a user interface of the touch-sensitive display that comprises real-time values of the operating parameter (para 0074).  User interface software is provided to monitor and operate components of the energy delivery systems (para 0074).  These different functions are important to the treatments at the time of their actuation, such as tracking the usage of the energy device, real time temperature tracking, and emergency shut-off (para 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wenderow-Leung in order to include the functions of having contextually important functions, and including an urgent label in order to monitor and operate the use of the energy delivery systems for proper treatment to the targeted areas.


However, Thom teaches the urgent label is visually emphasized with at least one of a color, size, contrast, or brightness, as compared with surrounding portions of the user interface (para 0074, “providing audible and/or visual alerts to user”).  These audible and/or visual alerts are to bring notice to the user when certain functions have started, terminated, or been reached (para 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wenderow and included the urgent label is visually emphasized to bring notice to the user when certain functions have started, terminated, or been reached.

22.	Regarding Claim 14, Wenderow as modified teaches displaying a non-urgent label that describes the operating parameter when it is determined that the operating parameter does not qualify as contextually important (para 0050, “GUI module 56 is configured to color code the icons of GUI 160 based upon whether the corresponding component is currently in use. For example, if controls 16 are currently controlling guide wire 142, guide wire icon 162 may be colored green to indicate that the user is currently controlling the guide wire. In addition, when controls 16 are currently controlling guide wire 142, guide catheter icon 164 and working catheter icon 166 may be colored yellow or grey to indicate that the user is not currently controlling guide catheter”).

23.	Regarding Claim 15, Wenderow as modified teaches the operations further comprise displaying a non-urgent label that is separate from the urgent label, and wherein the urgent label has a visual characteristic that is distinct from the non-urgent label (para 0052, Fig. 4, ref nums 162-166).

24.	Regarding Claim 16, Wenderow as modified teaches the visual characteristic comprises at least one of size, color, brightness, font, location, or contrast (0048-0052, para 0050 “may change the size, change the shape, change the type of graphic, create movement, etc. of the icons of GUI 160 to clearly indicate which component is in use”).

25.	Regarding Claim 17, Wenderow as modified teaches operations further comprise converting the urgent label to a non-urgent label when it is determined that the operating parameter no longer qualifies as contextually important based, at least in part, on the current phase of the treatment procedure (para 0050, “GUI module 56 is configured to color code the icons of GUI 160 based upon whether the corresponding component is currently in use. For example, if controls 16 are currently controlling guide wire 142, guide wire icon 162 may be colored green to indicate that the user is currently controlling the guide wire. In addition, when controls 16 are currently controlling guide wire 142, guide catheter icon 164 and working catheter icon 166 may be colored yellow or grey to indicate that the user is not currently controlling guide catheter”).


Thom teaches the operating parameter comprises at least one of impedance, time remaining, or a temperature at a distal region of the at least one of the plurality of probes (para 0074, “providing and tracking real time temperatures of each component or parts of each component”), and wherein the operating parameter qualifies as contextually important when the status of the treatment procedure comprises actively delivering at least one of electrical or radiofrequency energy to the patient’s body (para 0074).  While the energy delivery systems are implemented, the processor may monitor the real time temperature in order to monitor whether the temperature rises or falls to an unacceptable level for the purpose of the treatment (para 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wenderow in order to have an operating parameter monitor the real time temperature as an important feature, ensuring the proper use of the energy delivery systems.

27.	Regarding Claim 19, Thom teaches the operating parameter comprises at least one of a target temperature for a distal region of the at least one of the plurality of probes, a duration time for the treatment procedure, or a power level of the treatment 

28.	Regarding Claim 20, Thom teaches the operating parameter comprises a temperature at distal region of the at least one of the plurality of probes (para 0074), and wherein the operating parameter fails to qualify as contextually important when the treatment procedure has not been initiated (para 0074, there is an emergency shut-off as well as an alert for the beginning and end of the procedure, therefore, any of the said parameters could be deemed “contextually” important when the procedure has not been initiated, such as the temperature of the distal region of the energy delivery device).  While the energy delivery systems are implemented, the processor may monitor the real time temperature in order to monitor whether the temperature rises or falls to an .

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794